Dissenting Opinion.
Jordan, C. J.
I am unable to concur with the holding of the majority of the court, which, in effect, affirms the constitutional validity of that part of the act of 1895, providing for the salaries or compensation of county officers.
I deem it necessary to give the principal reasons in support of the conclusion which I have reached relative to the question which in my judgment is herein involved. It is evident that each of the sections of this statute, fixing the compensation of the officers in the respective counties, is a local and special provision and cannot be applicable to any other county in the State. None of these sections are general or of uniform operation throughout the State. It is undisputed that the salary features of this act which apply to Benton county cannot be applicable to Bartholomew county. It is not the form, but the effect or operation of a statute which determines its special character. A general law cannot be enacted by grouping together in the same act a number of special acts. Freeholders v. Stevenson, 46 N. J. L. 173.
The constitution of New Jersey provides, “that no private, special or local bill shall be passed unless public notice of the intention to apply therefor, and of the general o-bject thereof, shall have been previously given.” A statute of that state providing for *198salaries differing in amounts for each prosecuting attorney in all of the counties of that state, was, in the case last cited, held to be a local act and void, in the absence of the required notice. The court, after considering questions regarding inequalities in the salaries in the case cited, said: “The constitutional amendment was designed to repress such preferences, and to secure uniformity in legislation. The grouping together in a single act of a number of special or local laws does not constitute a general law. This legislation is not general in its operation and effect, and is as clearly within the constitutional prohibition as if eight several acts had been passed, each applying to one of the counties named in the act of March, 1880. It is an evasion of and not in conformity with the requirement of the fundamental law. Woodruff v. Freeholders, 13 Vroom. 533.”
That the salary features of the act of 1895 (being the sections by which the compensation of county officers is fixed), are of such local and special character as to have rendered them all repugnant to section 22, article 4, of onr constitution as it existed prior to the amendment of 1881, cannot be denied. Madison, etc., R. R. Co. v. Whiteneck, 8 Ind. 217; Cowdin, Aud. v. Huff, 10 Ind. 83; Fulk v. Board, etc., 46 Ind. 150.
The question then arises, does the law offend this section, as amended? The provisions of the constitution in question, are as follows, the part in italics being added by the amendment of 1881: “The General Assembly shall not pass local or special laws in any of the following enumerated cases, that is to say: * * * In relation to fees or salaries; except that the laws may he so made as to grade the compensation of officers in proportion to the population and the necessary services required.”
The rule asserted by the authorities as a safe one *199for the guidance of courts in the interpretation of written laws, is that which requires them to look to the nature and object of the particular powers, duties, and rights prescribed in the light and aids of contemporary history, and to give the words of the statute or constitution, in dispute, such operation and force consistent with the legitimate meaning, as will fairly secure and obtain the end proposed. The mandate of the constitution that “the General Assembly shall not pass local or special laws. * * * in relation to fees or salaries,” still remains, except as modified by the amendment, and full force and meaning must be given to it. What is the legitimate meaning that must be placed upon that part of that clause, “that the laws may be so made as to grade the compensation of officers in proportion to the population and the necessary services required,” as will secure and obtain the end in view, by its adoption? The public history which preceded the enactment of the amendment reflects light upon its true interpretation.
Prior to the amendment, the legislature passed an act approved February 21, 1871 (Acts of 1871, p. 25), regulating fees and salaries. This act, after fixing a level salary applicable to all county clerks, sheriffs, auditors and treasurers throughout the state, sought to grade such salary by allowing respectively to each of these officers additional sums as pay for deputies, such sums to be based upon the*population of the county in excess of 10,000. Other provisions were also made for additional compensation for services required. This statute in like manner as that of 1895 provided that the fees earned should be turned into the county treasury, as a fund for the payment of salaries. While this act was general in some respects, it also possessed features of a local or special character. The validity of this law was assailed in this court *200upon the ground of its being local and special in character, and for the further reason that its provision requiring that the fees for the services of the officers be paid over to the county was invalid. Wallace v. Board, etc., 37 Ind. 383; Fulk v. Board., etc., supra.
In the case first cited the judges of this court, as then composed, were equally divided upon the question, some of them holding that the law was necessarily local or special, and therefore, violated section 22, article 4 of the constitution.
In the appeal of Fulk v. Board, etc., supra, this court held the act invalid upon both grounds. .
Before the passage of the salary act of 1871, it is of general knowledge, that a demand existed upon the j)art of the people for a reform in the laws awarding compensation to county officials, as it was manifest that under the fee system that these officers in many of the more populous counties, were too highly rewarded for their services. The act of 1871, supra, was accepted upon the part of the people in general, as supplying their demand for a reformation in the compensation of county officers. After the salient features of this law were condemned by the court as a violation of the constitution as hereinbefore stated, a general demand arose for an amendment to that part of section 22, of article 4, which required, when considered with section 23, that all laws in relation to fees or salaries would be general and of uniform operation throughout the State. The judicial condemnation of the act of 1871 having demonstrated that a statute of its character seeking to grade the compensation of county officers by similar provisions, could not be sustained under the constitution as it then existed; therefore, the General Assembly of 1877, to obviate the constitutional inhibition which would render invalid such salary acts of the character of the law *201of 1871, proposed the amendment in controversy to clause 14 of section 22. This amendment, along with others, was submitted to the electors of the State for their adoption or rejection on the first Monday in April, 1880. (Acts 1879, p. 25.) In the case of the State v. Swift, 69 Ind. 505, it was held that the act of 1879, submitting the several amendments to the electors for their ratification was defective, for certain stated reasons, and it was held that they were not adopted. The legislature of 1881 re-submitted the amendment in controversy, and it was adopted with others by the voters, in March, 1881. Viewed then in the light of the history and circumstances leading up to the proposal of the amendment, I think that the purpose or object intended to be obtained by this change in the constitution, was that a law in relation to fees or salaries might be so made by the legislature as by its prescribed provisions, the compensation of officers might thereby be graded in proportion to population and the necessary services required and that such a law might as did the one of 1871 embrace general provisions, and also local and special features which would be necessary to grade or adjust the compensation of the officers in proportion to the population and services.
It would seem to be a reasonable conclusion that the clause as amended intended that the law should provide for what may be termed a' general or level salary, for each officer, applicable to all such officers, in every county throughout the State. This salary might be fixed so as to sufficiently compensate the officers in the smaller and less populous counties, and then in order to make it fully compensatory as to the officials in the larger and more populous counties, and also applicable in the future to all other counties as their population and the official services therein re*202quired might change, it should be graded by the means of rules, or provisions prescribed or embraced within the statute, such rules or provisions of course to be applicable to population and necessary services. The grading, in other words, to be such that the additional compensation awarded by the law might increase or decrease as. the population and services might fluctuate. The plain meaning and intention of the amendatory provision upon any view of the question is, I think, that the law itself is to do the grading, by prescribing such a standard, system, or rules from which the compensation of each officer can, upon the basis prescribed, be ascertained. Of course, it is within the province of the legislature to make choice of the rules or means to be employed by which the required grading may be accomplished. As by what means the population may be ascertained as a basis for such grading, whether by a federal census, or by some census taken under a State law, or by the vote cast at the last general election, is a matter of legislative choice, and likewise, also, the standard fixed for grading as to the required services. The law of 1895 contains no provisions, rules, or standard by which the salaries in question may be graded by its operation. The salary of each officer as therein fixed is purely local and special, having no application whatever to officers in any other county. Each of these ninety-two sections of the act is, in operation and effect, the same as a separate local and special law; each is made to apply only in express terms to a single county. It must be conceded that each of these sections has such fixed provisions, as to render it non-elastic, and in no event and under no circumstances, can its provisions operate beyond the particular geographical subdivision fixed. The salaries provided for the officers of Vigo'county, can never apply to those of any other *203county, neither can they vary with the changes of population or required services. It must be presumed that the compensation as fixed in each county is to continue for all time, as nothing to the contrary is disclosed.
Surely the exception engrafted upon the fourteenth clause of section 22, was not intended to take the subject-matter, that is, “fees and salaries,” entirely out of the prohibition of the section. The exception at most is intended to qualify the inhibition in two particulars only, that is to say, the legislation in relation to fees and salaries must still be general, but the laws “may be so made” as to embrace local or special features, grading the compensation of officers so as to adjust the same to population and services. Certainly it cannot be asserted that the legislature under the amendment is authorized arbitrarily to fix salaries for the officers of a single county, and by its own declaration that they were graded according to population and services thereby put the matter beyond judicial inquiry. There is nothing in the act of 1895 by which it can be made to appear that the salaries therein provided for the county officers are graded in proportion to population and necessary services, except the mere declaration in section 21 that such is the fact. Such legislative fiat that a salary law has been enacted in compliance with the constitution no more precludes a judicial investigation as to its constitutional validity, upon that feature, than could, one in an apportionment act to the effect that the apportionment therein provided had been made according to the number of male inhabitants over the age of twenty-one years. This, under the decisions in the cases arising under such acts has been held to be a judicial question, consequently a legislative declaration cannot preclude the courts from an examination *204relative thereto. Parker v. State, 133 Ind. 178; Denney v. State, ex rel., 144 Ind. 503.
As said in State, ex rel., v. Boice, 140 Ind. on page 511, of the opinion: “If the legislative construction of the law and constitution were conclusive, this case would have no place in the courts, and judicial inquiry and interpretation would be denied.” As heretofore said, it should be presumed that the salary law of 1895, like all general legislation, is not to be temporary, but is to continue for the future. The compensations therein provided are inflexibly fixed for all time. Population and services may change, but these can exert no influence over salaries as fixed by this law.
Our State is rapidly growing; many of its counties in the past few years have doubled in population and business. It is highly desirable that a law providing for the compensation of our county officers should be passed embodying such provisions that their compensation should be adjusted upon some elastic basis, so that from time to time, as population and services change the law may still, without new legislation, be both just to the public and likewise to the officials. This it is manifest cannot be attained under the act in dispute.
While the act in controversy, by the declaration in section 21, professes to have graded the salaries in question in accordance with the population and necessary services required, it is manifest that under the provisions of section 126 such is not in reality a fact, as the compensation limited by this section has no reference to population, but is based upon, or limited to the fees actually earned by the officers during their term of office. The reasons which are now urged against the validity of this law, by counsel for appellant, as herein stated, were not considered in the case of Henderson, Aud., v. State, ex rel., 137 Ind. 552, nor *205were they in any other case before the court arising under the act of 1891, hence, the decision in the Henderson case can-not be accepted as a determination of all the questions arising in the case at bar, and the rule of stare decisis, for this reason, can exert no controlling influence.
Without further extending this opinion, I think it clear, upon the grounds stated, that the salary .provisions, relating to county officers, of the law of 1895, are open to the vice of local and special legislation prohibited by sections 22 and 23, article 4, of the State constitution, and that the legislature has not enacted this statute upon the lines required or intended by the amendatory exception to clause 14 of section 22. Therefore, it follows that the provisions in question are repugnant to the above sections of the constitution, and consequently are absolutely void.